Citation Nr: 1237044	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  06-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include on the basis of herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was before the Board in November 2010 when it was remanded for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

A back disability was not present during service; arthritis of the back was not manifested within one year after service, and any current back disability is not etiologically related to service, to include Agent Orange exposure therein.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active military service and service incurrence or aggravation of arthritis of the back may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed two letters in March 2006 (prior to the initial adjudication of the claim in May 2006) advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  He has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  (Further pertinent evidence (private post-service treatment records) may be outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation.  The originating agency attempted to secure such from the Veteran in a November 2010 letter.  He did not respond, and further development could not proceed without his response.  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  The Veteran also was provided appropriate VA examinations in 2003 and 2011. 

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran. 

Law and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If certain chronic diseases, including arthritis, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, 38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See also 38 C.F.R. §§ 3.307, 3.309.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within a period (if any) prescribed in such regulations in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that he is entitled to service connection for disability of the back as he believes his condition is related to his active duty service.  He asserts that being exposed to herbicides, specifically Agent Orange, contributed to his back disability.  Alternatively, the Veteran also expressed in a notice of disagreement submitted in June 2006 that he believes his back was affected when he hurt his neck, presumably referring to an in-service fall in December 1969. 

The Veteran's STRs show that he complained of sharp pains in his back and neck after falling on ice in December 1969.  Examination revealed an abrasion of the occipital region and right neck spasms; no findings pertinent to the back were noted.  Neurological examination was intact and X-ray studies were negative.  The diagnosis with cervical sprain.  The Veteran's STRs, including a December ETS examination report, are negative for a diagnosis of back disability. 

Following service, VA medical center reports dated from June 2003 detail the Veteran's complaints of chronic low back pain for ten to twelve years, which were attributed to a motor vehicle accident in 1990 and to working in a lumber yard.  July 2003 X-ray studies revealed mild degenerative changes at L5-S1.  A December 2003 VA outpatient treatment record notes the Veteran's complaints of chronic back pain without sciatica.

A January 2004 VA Agent Orange examination report notes the Veteran's complaints, including lumbago.  No diagnosis of back disability secondary to Agent Orange was noted by the examiner.

An April 2004 MRI study revealed degenerative changes in the lumbar spine with ligamentum flavum hypertrophy, mild posterior disc bulging and facet hyperthrophic degenerative disease.

The Veteran submitted the instant claim in February 2006.  He maintained that he had arthritis of the back due to Agent Orange exposure.

A July 2006 VA outpatient treatment record notes the Veteran's history of chronic back pain since a 1990 motor vehicle accident.

In January 2007 a physician's certified assistant evaluated the Veteran as a new patient and noted that he reported a history of pain in the back region "for the past three to four years."  The examiner opined that the Veteran's myalgias "may be service related" as he was required to carry heavy loads of sand, equipment, and carry a heavy radio on his back while trucking through the jungles of Vietnam.  The assessment was chronic back pain. 

A January 2011 VA examination report notes the Veteran's complaints of low back pain since 2003.  The examiner also reviewed the Veteran's claims file, including his STRs, and noted his history of a fall on ice during service.  The VA examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner opined that it is less likely than not (less than 50/50 probability) that the Veteran's back disability is related to his active service.  The examiner based her conclusion on the fact that the Veteran had no diagnosis of low back disability while in service, no evidence of low back disability at discharge from military service and no demonstration of continuous low back disability documented in available treatment records until approximately 2003, when the Veteran reported a history of back pain for 10 to 12 years.  

Upon review of the evidence, the Board notes that although the Veteran complained of back pain on one occasion in service, no back disability was ever diagnosed in service.  In addition, there is no post-service medical evidence of any back disability until 2003, more than 30 years after the Veteran's discharge. 

One of the Veteran's theories of entitlement to service connection for his back disability is premised on an allegation that it resulted from his exposure to Agent Orange in Vietnam.  While the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, his back disability is not a disability enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

The Veteran may still establish service connection for a back disability by affirmative, competent and probative evidence showing that such disease is at least as likely as not related to service, to include Agent Orange exposure therein.  See Combee, supra.  Again, the first competent (medical) evidence diagnosis of the disability was more than 30 years after the Veteran's discharge from active duty.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran has not alleged and there is no competent evidence suggesting that his back disability began in service and has been continuously present since service.

Although a physician's certified assistant stated in January 2007 that the Veteran's back disability "may be" related to his military service, the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Conversely, the January 2011 VA examination report is clearly against the Veteran's claim.  The January 2011 VA examiner found that there is no evidence that current back disability is related to the Veteran's military service, to include a fall on ice therein.  This opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  There is no conclusive medical opinion to the contrary. 

The Board has also considered the Veteran's statements to the effect that his back disability was incurred during his military service, to include as a result of herbicide exposure.  In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, as a layman, the Veteran is not competent to provide a probative opinion regarding the etiology of the claimed back disability. 

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


